Case 1:21-cv-00685-AJT-TCB Document 3-8 Filed 06/08/21 Page 1 of 2 PageID# 101




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

 FRANCISCO MENDOZA, MIGUEL
 MARTINEZ and KEVIN RODRIGUEZ,
 individually and on behalf of all others similarly
 situated,

                            Plaintiffs,

 v.                                                    Civil Action No. 21-cv-00685

 CARDINAL MULTI SERVICES LLC and
 WILSON O. AGUILAR,

                            Defendants.



                                     [PROPOSED] ORDER
       Upon consideration of Plaintiffs’ Motion for Conditional Collective Action Certification

and Court-Facilitated Notice, the Court hereby GRANTS Plaintiffs’ Motion, and ORDERS that:

       a.      A class of people meeting the following definition is conditionally certified under

29 U.S.C. § 216(b):

               All individuals employed by Defendants as non-supervisory
               construction workers at any time during the period beginning three
               years prior to the date of commencement of this action, through the
               date of judgment.
       b.      The Notice and Opt-In Forms attached to Plaintiffs’ Motion as Exhibits A and B

are hereby APPROVED to be issued to the above-identified class of potential plaintiffs;

       c.      Within two weeks of the docketing of this Order, Defendants shall provide

Plaintiffs’ counsel a computer-readable database of names, last known addresses, phone

numbers, and the dates of employment for all individuals who perform or performed construction

work for them since three years before the date of this order;
Case 1:21-cv-00685-AJT-TCB Document 3-8 Filed 06/08/21 Page 2 of 2 PageID# 102




       d.      Defendants shall post the Notice of Collective Action in a manner and location

visible and accessible to potential class members at Defendants’ offices and worksites and in

Defendants’ vehicles used to transport workers to construction worksites;

       e.      Plaintiff shall mail the Notice of Collective Action Lawsuit and Opt-In Consent

Form to all eligible class members;

       f.      Plaintiffs shall send the Notice of Collective Action Lawsuit and Opt-In Consent

Form to all eligible class members by text message;

       g.      Class members shall have 90 days from the date that Plaintiffs mail the Notice to

return completed Opt-In Forms, and Plaintiffs’ counsel shall file such forms with the Court no

later than one week after the close of the 90-day Opt-In period; and

       h.      Plaintiffs shall mail a reminder notice 45 days into the 90-day Opt-In period.




                                                      U.S. District Court Judge
